Title: To Benjamin Franklin from Jean de Neufville & fils, 10 January 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd and Dear Sir!
Amsterdam the 10h. Jany. 1780.
Mr. Dumas hath informed your Excellency with every particular which related to the Squadron under the comand of the brave Comodor JP Jones, we have thought it needless to trouble her attention with a repetition of the same.

As we have heard that some of those vessells have safe arrived in Dunkerque we give your Excy. joy there with; true it is that we could wish to know where and how that intrepid Comodor Jones finds him Self at present, butt we are in hopes, to learn it soon, and we cannot doubt butt he will give a good account at every opportunity to promote the intrest of his Country, in the Alliance, he is in at present.
There will remain butt very little to settle now about the disburses of this Squadron, which as it depends from freight to be payd to lightermen, Anchors &ca. which will be a trifle and cannot be adjusted as long our rivers are frozen; in case again your Excellency might approve of that we should send to L’Orient as Mr. Jones desired such things as should have belonged to the Alliance in case her speedy sailing had not detained us, butt which will be likewise of no great Amount in Comparison; butt in those circumstances, we would not detain the provisionall Accounts, butt we have the pleasure of conveying the same to Mr. Le Ray de Chaumont examind and aproved of by Mr. Dumas Agent for the Thirteen United States.
We have taken already the liberty of giving your Excy. our thanks for the preference of this comission for the States; may we begg leave to renew those most sincerely, and to recomand ourselfs for any such business, as your Excellency may find occasion for relating to this Country; We were always by principle attatched to the Cause of the United States; and we hope to see soon their Independence acknowledged by ours, and as a Sister Republicq among their most intimate Allies; as already should have been the Case, by their most favourable disposition, which have though unhappily been defferr’d by the basest of their Members by Dispoticq influences, May the protests of our City and some others, be prosperous and produce in short that happy event we so long wished for!
In the mean time we begg for leave to assure your Excellency that we will look upon it as the highest favour, if the United States, if your Excellency will be always convinced of our most devoted Regard, and on every occasion Comand us as Honourd and Dear Sir! Your Excellencys most sincere and most faithfull humble Servant
John DE Neufville & Son
 Notation: Neufville John & son 10. Jany. 1780